Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of the species of Group 1, Figs 1A-1B in the replies filed on 6/6/22 and 9/16/22 (the latest reply) are acknowledged. 
The examiner also acknowledges the details of the latest reply in which the applicant responds specifically to the issues raised in the Notice of Non-compliant or Non-responsive amendment mailed on 7/27/22. These details are:
(1) the correction of the status identifier for claim 9 to “Original”;
(2) the argument that claims 1, 11 and 20 are generic and read on Group 1;
(3) the removal of the “continuous and non-angular” limitations from independent claims 1, 11 and 20.
Regarding (2) above, the examiner had previously held that no claim read on species Group 1, Figs 1A-1B because these figures showed the first edge 104 of the second wall being connected to the first edge 104 of the first wall along greater than 95% of the first edge lengths, features that appeared to be inconsistent with the recitation in each independent claim that the first edge of the second wall is connected to the first edge of the first wall along greater than 10% and less than 95% of at least one of the first edge lengths. In the latest reply, applicant argues that the examiners holding is based upon a mischaracterization of Group 1, Figs 1A and 1B, and the specification. In making this argument, applicant cites portions of the specification text on pages 8-9 thereof and Figs 1A and 1B. See the latest reply at pages 8-10 thereof. Therefore, applicant notes, quoting the specification text, that the figures show that “the first edge 104 of the second wall 103 can be connected to the first edge 104 of the first wall 102 along greater than 10% and less than 95% of the first edge lengths (as indicated by the connected portion length 106).”. See applicant’s comments in the middle of page 10 of the latest reply. Furthermore, according to applicant, “In the embodiment shown in Figure 1A, the connected portion length 106 is approximately 80% of the first edge length 105. Therefore, it is clear that independent claims 1, 11, and 20 are generic and read on elected Group 1.”. Id.
The examiner agrees, based on the portions of the specification cited by applicant, that the specification text teaches and Figs 1A and 1B show that the first edge 104 of the second wall 103 is connected to the first edge 104 of the first wall 102 along greater than 10% and less than 95% of the first edge lengths (as indicated by the connected portion length 106). Therefore, the examiner agrees that independent claims 1, 11 and 20 read on the elected species of Group 1, Figs 1A and 1B.
Claims 2-8 and 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse as indicated in paragraph 2 above. An action on the merits of claims 1, 9-11 and 19-20 follows.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9-11 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Subject matter in the claims that was not described in the specification in such a way as to convey possession of the claimed invention by the applicant is:
A.      The feature in each independent claim wherein the second wall has a substantially similar configuration as the first wall. The feature appears to be described in the specification text in only the Summary section therein (that contains no specific references to any drawings), and it is described in the Summary in exactly the same manner it is claimed. In other words, all that the Summary describes is that the second wall has a substantially similar configuration as the first wall, same as recited broadly in the claims. However, it is not apparent from this broad description in the Summary exactly what applicant intends by the teaching therein that the second wall can have a substantially similar configuration as the first wall. Therefore, the claim feature is not described in the full, clear, concise and exact terms required by the Statute, and consequently, the claim feature is not described in the specification in such a way as to show possession of the claimed invention by the applicant. The examiner notes in the above regard that the last paragraph of specification page 6 suggests that configuration might mean something other than size or shape in the subject application disclosure. Note the first sentence of the last paragraph in specification page 6;
B.      “the second wall being connected to the first edge of the first wall along greater than 10% and less than 95% of at least one of the first edge lengths” The bold text is for emphasis. As the specification expressly teaches on page 8 with reference to Figs 1A and 1B, and as applicant himself explains in rebutting the examiners holding that the last reply was non-responsive as discussed in paragraph 3 above, “the first edge 104 of the second wall 103 can be connected to the first edge 104 of the first wall 102 along greater than 10% and less than 95% of the first edge lengths 105 (as indicated by the connected portion length 106)”. This appears to be a reference to the first edge lengths taken together as indicated by the connected portion length 106 in the figures, not a reference to at least one of the first edge lengths. Therefore, what is claimed is not described in the specification in such a way as to show possession of the claimed invention by the applicant.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9-11 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite because the feature therein indicated above as not being well described cannot be properly interpreted (due to the lack of adequate written description). Said a little differently regarding issue A in paragraph 6 above, what exactly does applicant mean by the claim recitation that the second wall has a substantially similar configuration as the first wall? That it has the same shape? That it has the same size? Both? Something else? How would one know the answer upon reviewing the specification text in conjunction with the application drawings? The examiner notes once more that all the specification appears to teach is that the second wall has a substantially similar configuration as the first wall (same as recited in the claims) without giving any idea what applicant means by the phrase and in particular by “substantially similar configuration”.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9-11 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Brown (2020/0122019) alone, or in view of Hueber (3,819,033). The claimed sleeve reads on card sleeve 22 as most clearly shown in Fig 2 of Brown. The claimed first wall can be front panel 20 and the claimed second wall can be back panel 32. As best understood the second wall has a substantially similar configuration as the first wall. For example, both walls are substantially similarly shaped and/or substantially similarly sized. 
Additionally, based upon the extent of the small triangular markings along the sides and bottom edges of the sleeve in Fig 2, the side edges of either wall appear to be connected as claimed (the second wall being connected to the first edge of the first wall along greater than 10% and less than 95% of at least one of the first edge lengths). That is to say at the sides of the sleeve each wall is connected to the other wall along greater than 10% and less than 95% of the wall edge lengths. Additionally, it would have been obvious to provide the sleeve of Brown with this feature to allow for more easily inserting and removing a card therefrom than with the first wall attached to the second wall along all of its length. Still further Hueber shows that it is conventional to form a pocket from two panels each partially attached at their sides greater than 10% and less than 95% of the side lengths. Thus, it would also have been obvious in view of Hueber to provide the apparatus of Brown with the noted feature for the same reason.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418. The examiner can normally be reached Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB K ACKUN/
Primary Examiner, Art Unit 3736